The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (a) “insulating covercoat and dielectric spacer is configured to be thicker within the recess than in at least one other portion of the flexure.,” as recited in claim 43; 
(b) “the insulating covercoat is configured to be thicker within the recess than an average thickness of the insulating covercoat in an area that is at a distal portion of the flexure,” as recited in claim 33;
(c) “the insulating covercoat disposed over the one or more signal traces is at least 50% thicker than the average thickness of the insulating covercoat in the area that is at the distal portion of the flexure,” as recited in claim 34; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claims 33 & 34, reference to “distal portion of the flexure” cannot be found in the as filed/or amended specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (a) Claim 43, the language “the insulating covercoat and dielectric spacer is configured to be thicker within the recess than in at least one other portion of the flexure,” is considered to include new matter as the as filed specification does not include both an insulating covercoat AND a dielectric spacer to be thicker within the recess than in at least one other portion of the flexure, as is now recited in claim 43.  The specification only describes a “spacer takes the form of a thickened area 149 of the covercoat 148 over the signal traces 47,” (see para [0030]) and not both an insulating covercoat AND a dielectric spacer to be thicker, as is now claimed.  As such, this newly recited language is considered to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 32-34 depend from claim 43 and are rejected under the same grounds.

Claim Rejections - 35 USC § 102
Claim(s) 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by described in col. 4, lines 53-55 et al (USP 6,754,045) (hereinafter “Korkowski”).
Korkowski discloses, as shown in at least FIGs. 1-4, 6-11, a “flexure” (named as an “interconnect”132 (FIGs. 2-3) comprising: a flexible circuit tail 151 (FIG. 3) extending in a 
Similarly for claim 43, Korkowski discloses (same elements described in claim 42 are incorporated herein) a flexure 132 comprising: a flexure circuit tail 151 extending in a proximal direction of the flexure; an insulating covercoat formed on the flexure circuit tail; and a dielectric spacer 158 formed on the insulating covercoat (and at least partially disposed within a recess 152 of an actuator arm 111 of a hard drive, the recess is defined by an electrically conductive top wall and an electrically conductive lower wall of the actuator arm (FIG. 6), the dielectric spacer 158 is adhered to the electrically conductive top wall such that there is no electrically conductive layer between the dielectric spacer and the electrically conductive top wall of the recess 152, the dielectric spacer 158 is dimensioned to maintain at least a distance between at least one of the flexure circuit tail 151 and the electrically conductive top wall, and the insulating covercoat (as .

Claim Rejections - 35 USC § 103
Claim 21, 23-25, 27-29, 35, 37-38, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA in view of Bennin et al (USP 5,687,479) (hereinafter (Bennin”).  
For claim 21 (and similarly for claim 35), the AAPA (FIGs. 2, 4) is considered to disclose a flexure 30 comprising: electrical signal traces 47 including circuitry electrically configured to carry data signals to and from a read/write head 34 (FIG. 2), an insulating covercoat 48 disposed over the electrical signal traces 47, the insulating covercoat 48 having a covercoat thickness; a flexible circuit tail 40 extending in a proximal direction (FIG. 2), the flexible circuit tail 40 oriented to be at least partially disposed within a recess 18 of an actuator arm 16 of a hard drive between an electrically conductive top wall 17 and an electrically conductive lower wall 19 of the recess 18; and a spacer 52 (FIG. 4) formed on a surface of the insulating covercoat 48 disposed over the electrical signal traces 47 and dimensioned to be positioned between the electrically conductive top wall of the recess 18 and the flexible circuit tail 40 such that no electrically conductive layer is between the spacer 52 and the electrically conductive top wall 17 of the recess 18, the spacer 52 is dimensioned to maintain at least a distance between at least one of the electrical signal traces 47 disposed on the flexible circuit tail 40 and the electrically conductive top wall 17 that is greater than the covercoat thickness 48, the spacer 52 includes an adhesive to be adhered to the flexible circuit tail 40 and configured to be secured to the actuator arm 16 in the recess 18.

However, for claims 21 (and 35) the AAPA remains expressly silent as to spacer 52 being a dielectric.
Bennin, in the same field of endeavor of flexure assemblies, teaches the use of a dielectric adhesive 34/36 for use on a trace interconnect on a flexure assembly 28 (see FIGs. 3, 4A, 4B; col. 6, lines 61-65; col. 11, lines 18-26).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have utilized a dielectric adhesive for the spacer 52 of the AAPA, for the purpose of providing a thinner height profile, as suggested by Bennin.
Further, with respect to claims 23-25 and the thickness of the dielectric spacer being between 0.5-3.0mm, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the thickness of the spacer layer of 
Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in claims 23-25 are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
	It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
For claim 27, wherein the AAPA is considered to show that the dielectric spacer 52 is a “sheet material having a uniform thickness”, the sheet material configured to be adhered in solid form to the flexible circuit tail 40, insofar as any structural details have been set forth in the pending claim(s) with respect to this so called “sheet material.”
Similarly for claim 28, the AAPA teaches a flexure 30 comprising a flexure circuit tail 40 (FIG. 3) extending in a proximal direction, a spacer 52 dimensioned to be positioned at least partially disposed within a recess of an actuator arm 16 of a hard drive between an electrically conductive top wall 17 of the recess 18 and an electrically conductive lower wall of the recess with no 
Similarly as set forth in claim 35, supra, with respect to the intended use limitation(s): “to maintain at least a distance between a portion of the suspension circuit and a wall of an actuator arm,” and “positioned...such that no electrically conductive layer is between the spacer and the wall of the actuator arm that is adjacent to the portion of the suspension circuit,” and “configured to be secured to the actuator arm,” appearing in claim 35, note that a recitation with respect to the manner in which a claimed apparatus (i.e., a “flexure”) is intended to be employed (i.e., “to maintain at least a distance between a portion of the suspension circuit and a wall of an actuator arm,” and “positioned... such that no electrically conductive layer is between the spacer and the wall of the actuator arm that is adjacent to the portion of the suspension circuit,” and “configured to be secured to the actuator arm,” for instance) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (PTO BPAI 1987). 
However, the AAPA remains expressly silent as to spacer 52 being a dielectric.
Bennin, in the same field of endeavor of flexure assemblies, teaches the use of a dielectric adhesive 34/36 for use on a trace interconnect on a flexure assembly 28 (see FIGs. 3, 4A, 4B; col. 6, lines 61-65; col. 11, lines 18-26).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to 
For claim 29, it follows from the rationale of claim 28, supra, wherein the dielectric spacer 52 is formed separately from the flexure 30. 
With respect to claim 37, the same rationale is incorporated herein as claim 28, supra.
For claim 38, the AAPA is further considered to teach wherein the spacer is adhered to the portion of the suspension circuit by the adhesive.
For claim 41, the AAPA is further considered to teach wherein a portion of the suspension circuit 40 includes a covercoat 48, and the spacer 52 is sheet material adhered to the covercoat 48 (FIG. 4).
Claims 22, 30, 36, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA in view of Bennin as applied to claims 21, 28 above, and further in view of Arai et al. (USP 8,503,133).  For a description of the AAPA in view of Bennin, see the rejection(s), supra.
Further, with respect to claims 22 and 30, the AAPA in view Bennin remains silent as to the spacer 52 includes a viscoelastic material.
Arai (hereinafter “Arai”), in the same field of endeavor of flexures on a load beam, discloses with reference mainly to FIGs. 4, 10-12, a flexure 21 and flexure tail portion 21b including a base layer 40, insulating layer 42, conductive trace members 45, 46, a polymide covercoat 47 and a damper 60 including a viscoelastic material 61 including adhesive properties (see col. 5, lines 10-22).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the adhesive spacer layer of the AAPA in view of Bennin with a spacer including a viscoelastic material, for the purpose of providing damping characteristics to the flexure tail portion and .
Allowable Subject Matter
Claim 44 is allowed.

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not fully persuasive.
A…While the claims have been amended, applicants’ arguments are not persuasive, as the art rejections have been modified as seen appropriate to incorporate applicants’ claim amendments.
B…The Examiner maintains some of the drawing objections, pertaining to new claim 43.  It remains that FIG. 7 only depicts a covercoat layer 148 and thickened covercoat area 149 (part of same layer 148) which does not also include a “spacer” layer, which is different than what is depicted in FIGs. 6A-6C, which does show a “covercoat” 48 and a “spacer” 60, however, does not show a thickened covercoat area.  It appears that applicant is combining these two different embodiments in at least claim 43, which is causing this confusion.
C…It is noted that new claim 43 is considered to include new matter, as set forth in the newly applied 112(a0 rejection, supra.  
Still further, claims 32-34, which are dependent on claim 43, are rejected under the same grounds.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
March 9, 2022